Filed 7/22/14 In re J.P. CA2/4
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                         SECOND APPELLATE DISTRICT

                                                        DIVISION FOUR




In re J.P., a Person Coming Under the                                         B251572
Juvenile Court Law.
LOS ANGELES COUNTY                                                            (Los Angeles County
DEPARTMENT OF CHILDREN AND                                                    Super. Ct. No. CK89471)
FAMILY SERVICES,

          Plaintiff and Respondent,

          v.

Kristen F.,

          Defendant and Appellant.


          APPEAL from orders of the Superior Court of Los Angeles County,
Mark A. Borenstein and S. Patricia Spear, Judges. Affirmed.
          Janette Freeman Cochran, under appointment by the Court of Appeal, for
Defendant and Appellant.
          John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel,
Kimberly Roura, Deputy County Counsel, for Plaintiff and Respondent.
                                         ______________________________
       Kristen F. (mother) appeals from the juvenile court’s jurisdictional and
dispositional orders regarding her son J.P. She argues the jurisdictional findings are not
supported by substantial evidence. We disagree and affirm.


                       FACTUAL AND PROCEDURAL SUMMARY
       Mother has a history of mental health and drug abuse issues, and has failed to
reunify with her five oldest children, who have been adopted in other states. In 2011, the
Department of Children and Family Services (DCFS) filed a petition under Welfare and
Institutions Code section 300, subdivision (b),1 alleging mother’s newborn twins were at
risk because of her mental and emotional problems, which included several diagnosed
personality disorders, self-mutilation behavior, suicide ideation, and a suicide attempt.
DCFS also alleged both parents had a history of substance abuse, and mother had used
marijuana during the pregnancy. The petition was sustained, the twins were placed in
foster care, and the parents were ordered to complete parenting classes, substance abuse
programs, random drug testing, and individual counseling.2
       J.P. was born in October 2012. In November, DCFS filed a petition under section
300, subdivisions (b) and (j) on his behalf, tracking the language of the sustained petition
in the twins’ open case. DCFS reported that mother was in compliance with her case
plan in that case, except that she had missed several random drug tests between April and
August. In August, she had enrolled in a residential supportive services program at
Precious Life, a maternity shelter for homeless pregnant adults. DCFS reported that
mother would be able to stay at the shelter for two years if she found a job and would be
referred to another program if she did not. On DCFS’s recommendation, J.P. was
released to mother.
       After several continuances, a jurisdictional hearing was held in July 2013 before
Judge Borenstein. In the meantime, mother had to leave Precious Life because she did

       1
           Statutory references are to the Welfare and Institutions Code.
       2
           Father, Zachary P., is not a party to this appeal.
                                                 2
not find work. She briefly moved to a motel, then to the Union Rescue Mission, and
eventually was accepted into transitional housing at Hope Gardens, where she could
remain for up to two years. Mother consistently tested negative for drugs, was compliant
with the programs in which she was enrolled, and participated in job preparation classes.
She acknowledged that her previous drug addiction had affected her ability to think
clearly, but claimed she had not used drugs since before the twins’ birth in 2011. Mother
had tried to commit suicide after one of her children had been removed from her care in
2005. Her therapist at Precious Life opined that mother’s problems appeared to be
situational and the personality disorder diagnoses may have been due to her drug use
since she did not exhibit symptoms of such disorders. According to the therapist, mother
did not need medication, but needed structure and continued therapy.
       Mother’s day-to-day interaction with J.P. was assessed as appropriate. But there
were concerns about her ability to plan ahead and interact with her children during
unmonitored visits with the twins. During one visit, J.P. was observed lying face down
on the floor while mother was feeding the twins. During another, mother was distracted
by a movie. She did not have a change of clothes for the children, all three of whom had
wet themselves. Mother put baby-sized diapers on the twins, who were almost two.
There were reports the twins cried a lot during visits, and mother was observed lying on a
couch while the children fussed.
       DCFS also was concerned that mother had struggled with homelessness and that
her long-term plans were unclear. She reportedly intended to start school in the fall of
2013 to earn an Associate’s degree, but she also contemplated moving to Texas or back
to Tennessee, where she had family. Another point of concern was that mother had kept
in touch with father, who had not complied with the case plan in the twins’ case and
whose reunification services had been terminated. During the pendency of this case,
father was imprisoned for child molestation in Washington state.
       After DCFS rested at the jurisdictional hearing, mother moved to dismiss the
petition for lack of evidence. J.R.’s counsel joined in the motion, claiming mother had
“proved herself,” and the child was not at risk. DCFS requested that the court take

                                             3
judicial notice of the orders in the twins’ case, and the court stated it had looked at those
files. The court found DCFS had not met its burden under section 300, subdivision (b),
but it quoted In re I.J. (2012) 56 Cal. 4th 766 for the proposition that subdivision (j)
allowed ‘“greater latitude to exercise jurisdiction as to a child whose sibling has been
found to be abused than the court would have in the absence of that circumstance.”’ The
court took into consideration the circumstances of the case, J.P.’s age, and mother’s
continued challenges. It commended mother for the progress she had made, but noted
that jurisdiction over J.P. was necessary “for at least some period of time” because, with
the twins removed from mother’s care, their open case would not provide an opportunity
to continue supervising mother’s day-to-day interaction with J.P. The court sustained the
petition as to father under subdivision (j) as well.
       A dispositional hearing was held before Judge Spear in August 2013. J.P. was
placed home with mother, and the court ordered family maintenance services, including
“Mommy and Me” classes and individual counseling. Mother was to make J.P. available
for unannounced home visits. The court noted there may be issues in the future because
of father’s conviction for child molestation.
       This appeal followed.


                                       DISCUSSION
       Although mother appeals from both the July and August 2013 orders, her
arguments are directed solely at the jurisdictional findings. These findings are reviewed
for substantial evidence. (In re E.B. (2010) 184 Cal. App. 4th 568, 574–575.) The
juvenile court’s determination will not be disturbed unless it exceeds the bounds of
reason. (Id. at p. 575.)
       DCFS contends that the appeal is moot because jurisdiction over the children is
proper based on the unchallenged findings as to father, and mother is not prejudiced
because the findings against her were based on the previously sustained counts in the
twins’ case. We exercise our discretion to review mother’s challenge to the jurisdictional
findings because the difference between being an “offending” and “non-offending”

                                                4
parent “could potentially impact the current or future dependency proceedings” and
mother’s parental rights. (In re Drake M. (2012) 211 Cal. App. 4th 754, 762.)
       Section 300, subdivision (j) applies if a sibling has been abused or neglected as
defined in other subdivisions, including subdivision (b), and “there is a substantial risk
that the child will be abused or neglected as defined in those subdivisions.” (In re I.J.,
supra, 56 Cal.4th at p. 774.) Subdivision (j) requires the court to consider “the
circumstances surrounding the abuse or neglect of the sibling, the age and gender of each
child, the nature of the abuse or neglect of the sibling, the mental condition of the parent
or guardian, and any other factors the court considers probative in determining whether
there is a substantial risk to the child.” (Ibid.) It allows the court to consider the totality
of the circumstances, including factors that may not be determinative in adjudicating a
petition under other subdivisions, thus giving the court “greater latitude” to exercise
jurisdiction over a child whose sibling has been abused or neglected. (Ibid.)
       Mother attempts to distinguish In re I.J., supra, 56 Cal. 4th 766, on which the
juvenile court relied, because that case involved extreme sexual abuse of a sibling. The
court noted that the more extreme the abuse of a sibling, the more appropriate the
assumption of jurisdiction over a child may be, but cautioned that a juvenile court was
not compelled to assume jurisdiction over all children whenever a sibling is sexually
abused. (Id. at p. 778, 780.)
       Mother argues the juvenile court was not compelled to assume jurisdiction in this
case. To the extent she implies the court believed it was required to assume jurisdiction
and therefore failed to exercise discretion, the record indicates the court chose to exercise
its discretion in light of all the circumstances. Mother argues that the evidence did not
support the jurisdictional findings since she had been clean for over two years; any
concern about a relapse or a renewed relationship with father was speculative; and
jurisdiction could not have been based solely on her lack of stable housing or
employment. However, these individual factors may not be reviewed in isolation; their
cumulative effect on the court’s decision also must be considered.


                                               5
       While mother claims her history of mental problems and drug abuse was in the
past, the twins were removed from her care at birth because of that history, which had
resulted in mother’s failure to reunify with five other children. Thus, the risk of harm to
the twins and J.P. was premised not on any evidence of neglect of any of those three
children, but on mother’s earlier history, which in the twins’ case had been deemed
sufficient to immediately remove the children from mother’s care. In J.P.’s case, the
court acknowledged mother’s progress by allowing her to care for her son. But it
reasonably weighed mother’s recent progress against J.P.’s young age, her prior history
of substance abuse that had affected her thinking in the past so severely as to present
itself as a personality disorder, and DCFS’s residual concerns, which mother does not
address.
       Although the danger of a relapse may be speculative in light of mother’s
abstinence in a structured environment, DCFS was reportedly concerned about her
unclear plans for the future, some of which involved moving out of state and presumably
out of her recently acquired stable housing. According to her therapist at Precious Life,
mother was in need of continued therapy and structure, and the record indicates she had
been able to establish the current stability in her life while under DCFS’s supervision.
There is no evidence in the record that mother ever was able to care for any of her
children before J.P., and there were some concerns during her visits with the twins that
called into question her judgment as a parent.
       We conclude the court did not abuse its discretion in asserting jurisdiction over
J.P. in light of his young age, his siblings’ open case, mother’s long history of substance
abuse and ensuing mental problems, her comparatively recent sobriety, and her need of
continuing structure, therapy, and help with parenting. The court expressed hope that
J.P.’s case will be resolved “in a reasonably short period of time,” presumably in
mother’s favor if she stayed the course.




                                             6
                                    DISPOSITION
      The orders are affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                       EPSTEIN, P. J.
We concur:



      WILLHITE, J.



      EDMON, J.*




        *Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                            7